           Case 1:21-cv-01625-GHW Document 46 Filed 03/29/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 3/29/2021
-------------------------------------------------------------------------X
                                                                          :
JING ZHANG, WEI FAN, MINGLIAN ZHANG,                                      :
AND JUN ZHOU,                                                             :
                                                                          :         1:21-cv-01625-GHW
                                                  Plaintiffs,             :
                                                                          :              ORDER
                              -against-                                   :
                                                                          :
XUEYUAN HAN, HANFOR HOLDINGS CO., LTD., :
HF HOLDINGS LIMITED., HANFOR CAPITAL                                      :
MANAGEMENT CO., LTD., NUOYUAN CAPITAL :
MANAGEMENT COMPANY LTD, GEORGE XU,                                        :
JUNJUN FENG, WENNAN AO, BZ INDUSTRIAL                                     :
(CHINA), BZ INDUSTRIAL                                                    :
(VIRGIN ISLANDS), BZ INDUSTRIAL (CAYMAN                                   :
ISLANDS), HANFOR (CAYMAN) LIMITED, HFRE :
LLC, HF CAPITAL MANAGEMENT CAY INC., HF :
COSMOPOLITAN BETA L.P., HENGTAI                                           :
SECURITIES CO., LTD., JOHN DOES 1-10, JANE                                :
DOES 1-10, AND ABC-XYZ CORP. 1-10,                                        :
                                                                          :
                                               Defendants.                :
------------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         For the reasons stated on the record during the March 29, 2021 conference, Plaintiffs’

application for an order of attachment, Dkt. Nos. 2, 4-5, is denied.

         The briefing schedule for Defendants’ anticipated motions to dismiss is as follows:

Defendants’ motions are due no later than April 14, 2021. Plaintiffs’ oppositions are due no later

than three weeks following service of the motions. Defendants’ replies, if any, are due no later than

one week following service of the oppositions.

         The parties are directed to confer regarding Plaintiffs’ anticipated request to amend their

complaint, by no later than the close of business on March 30, 2021. The parties should inform the

Court by no later than April 2, 2021 if Plaintiffs intend to amend their complaint, and whether the

parties agree on the amendment or Plaintiffs intend to seek leave from the Court to amend their
        Case 1:21-cv-01625-GHW Document 46 Filed 03/29/21 Page 2 of 2



complaint.

       SO ORDERED.

Dated: March 29, 2021
New York, New York                        __________________________________
                                                  GREGORY H. WOODS
                                                 United States District Judge




                                      2
